(Por la corte, a propuesta del
Juez Asociado Señor Texidor.)
Pob cuanto, en este caso se ha solicitado la desestima-ción de la apelación porque el apelante no ha radicado la transcripción de la evidencia ante la corte de distrito, dentro del término y prórrogas que se le concedieron para ello;
Pok cuanto, aparece radicado ante este tribunal el legajo de sentencia en el caso;
Pob cuanto, la parte apelante, en oposición a la moción para que se desestime, alegó tener radicado el legajo de sen-tencia y hallarse pendiente de otras diligencias en cuanto a la aprobación de la transcripción de evidencia;
Por cuanto, es posible seguir una apelación con la trans-cripción de autos,
Por tanto, se declara sin lugar la desestimación solici-tada.